            Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ANTHONY F. DEBELLIS, also known as
    Gianfranco,

                                    Plaintiff,                       19-CV-8730 (JMF)
                        -against-                                 ORDER OF SERVICE
    Police Officer Solomon #15004, et al.,

                                    Defendants.

JESSE M. FURMAN, United States District Judge:

          Plaintiff, currently incarcerated at Mohawk Correctional Facility, brings this pro se action

for money damages under 42 U.S.C. § 1983, alleging that Defendants violated his federal

constitutional rights. By order dated October 8, 2019, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (“IFP”).1

                                     STANDARD OF REVIEW

          The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court lacks

subject-matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal on

any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they




1
       Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 2 of 8




suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                                         BACKGROUND

       In Plaintiff’s original complaint, filed on September 20, 2019, he alleged that he had been

employed by the New York City Department of Citywide Administrative Services (“DCAS”) for

fifteen years; that he was falsely arrested three times in retaliation for reporting corruption; that

the charges underlying two of the three arrests were dismissed; and that he had been unlawfully

fired from his job. By order dated October 28, 2019, Chief Judge McMahon directed Plaintiff to

file an amended complaint because the original pleading did not contain sufficient facts to

support his claims. After Plaintiff filed an amended complaint, the matter was reassigned to the

undersigned. See ECF Nos. 10, 11.

       The amended complaint was also problematic and, on February 13, 2020, the Court

directed Plaintiff to file a second amended complaint. See ECF No. 18. Both because Plaintiff

had been transferred and because of delays attributable to the COVID-19 pandemic, he did not

receive that February 13, 2020 order in a timely way. On September 11, 2020, after Plaintiff

filed several letters and a second amended complaint, the Court received a letter in which

Plaintiff clarified that he is bringing claims in connection with arrests occurring on July 20,

2017, and July 23, 2017. See ECF No. 34.2 According to Plaintiff, the first arrest was without

probable cause and during the second arrest his home was searched without a warrant. Plaintiff

asserts that after he served eight months in custody, the charges underlying two of the three

arrests “ended in full acquittals.” ECF No. 34 at 1. Plaintiff further asserts that he was arrested a



2
       The Court struck the second amended complaint as immaterial and impertinent under
Fed. R. Civ. Proc. 12(f). ECF No. 33.

                                                   2
          Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 3 of 8




third time on or about September 19, 2018, in connection with a traffic stop and that, during that

incident, Lieutenant White and Police Officer Allen witnessed a plainclothes officer sexually

assault him. Id. at 3.3 Plaintiff asserts that in myriad ways, the traffic stop was unlawful and the

criminal proceedings unfair.4

       The letter names the following defendants: Police Officer Soloman; Police Officer Justin

Allen; Lieutenant White; Detective Nash; Sergeant Flynn; New York City Department of

Information Technology and Telecommunications employee Juan O’Sullivan; DCAS

Disciplinary Counsel Erick Hicks; Assistant District Attorney Danielle Koves; and Alex Sanchez,

a criminal defense attorney.

       The Court construes the September 11, 2020 letter as the operative pleading, but directs

the Clerk’s Office to include in the service package the second amended complaint as a

supplemental filing to provide context for the claims that are summarized in this order. ECF

Nos. 11 and 34.

                                          DISCUSSION

A.     Claims Arising out of the September 2018 Arrest

       Under Heck v. Humphrey, 512 U.S. 477 (1994), when the success of a plaintiff’s civil

rights claim would “necessarily imply the invalidity of his conviction or sentence,” the plaintiff

cannot proceed with the claim for damages unless the conviction or sentence has been


3
        Plaintiff asserts in the September 11, 2020 letter that a plainclothes officer sexually
assault him and that Lt. White and P.O. Allen know who that officer is. According to Plaintiff,
the Court mistakenly summarized his allegation in the amended complaint as being that Lt.
White committed the sexual assault. A review of the amended complaint shows, however, that
Plaintiff previously asserted that Lt. White was the perpetrator. See ECF No. 11, at 9.
4
         The outcome of the state court criminal proceedings is not clear. Public records show
that, after conducting a hearing, the trial court denied Plaintiff’s motion to suppress evidence
seized after a search of Plaintiff and the vehicle. See People v DeBellis, No. 2125/18, 118
N.Y.S.3d 368, 2019 WL 4493777, at *1 (N.Y. Sup. Ct. Sept. 3, 2019).

                                                 3
          Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 4 of 8




invalidated. Id. at 487. As far as the Court can discern, the state court criminal proceedings

arising out of the September 2018 arrest are either ongoing or resulted in conviction. It thus does

not appear that Plaintiff’s conviction has been invalidated, and — given the nature of his

allegations — the success of his claims would necessarily imply the invalidity of his conviction

or sentence. See, e.g., McDonough v. Smith, 139 S. Ct. 2149 (2019) (holding that a plaintiff must

plead that his prosecution resulted in a favorable termination); Lanning v. City of Glens Falls,

908 F.3d 19, 22 (2d Cir. 2018) (holding that a plaintiff asserting a damages claim under § 1983

must show that the underlying criminal proceeding ended in a manner that affirmatively indicates

his innocence); Covington v. City of New York, 171 F.3d 117, 123 (2d Cir. 1999) (“[W]here the

only evidence for conviction was obtained pursuant to an arrest, recovery in a civil case based on

false arrest would necessarily impugn any conviction resulting from the use of that evidence.”)

       Thus, the Court dismisses without prejudice Plaintiff’s claims arising out of the

September 2018 arrest.

B.     Claims Against Koves and Sanchez

       The Court previously dismissed Plaintiff’s claims against Assistant District Attorney

Koves because, as a prosecutor, she is immune from suit. Simon v. City of New York, 727 F.3d

167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). The Court

dismisses Plaintiff’s current claims against her for the same reasons.

       Plaintiff also names Alex Sanchez, a criminal defense attorney. The Court previously

dismissed Plaintiff’s claims against a different criminal defense attorney because the

representation of a defendant by private counsel in state criminal proceedings does not constitute

the degree of state involvement or interference necessary to establish a claim under § 1983. See

Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir. 2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312,

324-25 (1981)). Plaintiff’s claims against Sanchez are dismissed for the same reasons.

                                                 4
          Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 5 of 8




C.      Adding Defendants to the Caption

        Under Rule 21 of the Federal Rules of Civil Procedure, the Court, on its own motion,

“may at any time, on just terms, add or drop a party.” Fed. R. Civ. P. 21; see Anwar v. Fairfield

Greenwich, Ltd., 118 F. Supp. 3d 591, 618-19 (S.D.N.Y. 2015) (noting that Rule 21 “afford[s]

courts discretion to shape litigation in the interests of efficiency and justice”).

        The Court directs the Clerk of Court to amend the caption of this action to add as

defendants Police Officer Solomon #15004; Police Officer Justin Allen #6922; Lieutenant White

#18909; 48th Precinct Detective Nash; Sergeant Flynn #858; Juan O’Sullivan, New York City

Department of Information Technology and Telecommunications; and DCAS Disciplinary

Counsel Erick Hicks. This amendment is without prejudice to any defenses these Defendants

may wish to assert.

D.      Order of Service

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within

ninety days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have

served the summons and complaint until the Court reviewed the complaint and ordered that a

summons be issued. The Court therefore extends the time to serve until ninety days after the

date the summons is issued. If the complaint is not served within that time, Plaintiff should

request an extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012)

(holding that it is the plaintiff’s responsibility to request an extension of time for service); see

                                                   5
          Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 6 of 8




also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding

IFP] provides the information necessary to identify the defendant, the Marshals’ failure to effect

service automatically constitutes ‘good cause’ for an extension of time within the meaning of

Rule 4(m).”).

        To allow Plaintiff to effect service on Defendants Police Officer Solomon #15004; Police

Officer Justin Allen #6922; Lieutenant White #18909; 48th Precinct Detective Nash; Sergeant

Flynn #858; Juan O’Sullivan, New York City Department of Information Technology and

Telecommunications; and DCAS Disciplinary Counsel Erick Hicks through the U.S. Marshals

Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and

Return form (“USM-285 form”) for each of these Defendants. The Clerk of Court is further

instructed to issue a summons and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon these defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Court dismisses Plaintiff’s claims against Danielle Koves and Alex Sanchez. See 28

U.S.C. § 1915(e)(2)(B)(iii), (ii). The claims arising out of the September 2018 arrest are

dismissed without prejudice. That leaves Plaintiff’s claims arising out of two arrests in July

2017 and his claim of sexual assault during a third arrest on or about September 19, 2018.

        The Court directs the Clerk of Court to amend the caption of this action to add as

defendants Police Officer Solomon #15004; Police Officer Justin Allen #6922; Lieutenant White

#18909; 48th Precinct Detective Nash; Sergeant Flynn #858; Juan O’Sullivan, New York City

Department of Information Technology and Telecommunications; and DCAS Disciplinary

Counsel Erick Hicks.

                                                  6
          Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 7 of 8




       The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Police Officer Solomon #15004; Police Officer Justin Allen #6922; Lieutenant

White #18909; 48th Precinct Detective Nash; Sergeant Flynn #858; Juan O’Sullivan, New York

City Department of Information Technology and Telecommunications; and DCAS Disciplinary

Counsel Erick Hicks and deliver to the U.S. Marshals Service all documents necessary to effect

service. The Clerk’s Office shall include in the package the amended complaint and the

September 11, 2020 letter. See ECF Nos. 11, 34.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    October 20, 2020
           New York, New York

                                                             JESSE M. FURMAN
                                                           United States District Judge




                                                 7
Case 1:19-cv-08730-JMF Document 35 Filed 10/20/20 Page 8 of 8




             DEFENDANTS AND SERVICE ADDRESSES

    Sergeant Flynn #858
    One Police Plaza
    New York, NY 100007

    Police Officer Solomon #15004
    One Police Plaza
    New York, NY 100007

    48th Precinct Detective Nash,
    One Police Plaza
    New York, NY 100007

    Erick Hicks
    NYC DCAS
    1 Centre Street, 17th Fl.
    New York, NY 10007

    Juan O’Sullivan
    NYC DOITT
    350 Marconi St.
    Bronx, NY 10461

    Lieutenant White #18909
    One Police Plaza
    New York, NY 100007

    Police Officer Justin Allen #6922
    One Police Plaza
    New York, NY 100007
